_\

._\._\_\...\_\
-PO)N-\O

15
16
17
18
19
20
21
22
23
24
25
26
27
28

(D®`lO)O'|-§OQN

UN|TED STATES DlSTRlCT COURT

DlSTRlCT OF NEVADA
VlCTOR SERAF|N QU|NONES. Case No. 3:19-cv-00120-MMD-CBC
P|aintiff, ORDER
v.
ROMEO ARANAS, et al.,
Defendants.

 

 

ll l. DlSCUSSlON

P|aintiff, who is a prisoner in the custody of the Nevada Department of Corrections
(“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No.
1-1). P|aintiff has neither paid the full ming fee for this matter nor filed an application to
proceed in forma pauperis.

Pursuant to 28 U.S.C. § 1915(a)(2) and Loca| Rule LSR 1-2, P|aintiff must
" complete an application to proceed in forma pauperis and attach both an inmate account
statement for the past six months and a properly executed financial certificate The Court

will retain P|aintiff's civil rights complaint (ECF No. 1-1), but will not file it until the matter
1
il

 

 

 

 

 

 

 

of the payment of the filing fee is resolved. P|aintiff will be granted an opportunity to file
an application to proceed in forma pauperis, or in the altemative, pay the full filing fee for
this action. lf P|aintiff chooses to file an application to proceed in forma pauperis he must
file a fully complete application to proceed in forma pauperis
ll. CONCLUS|ON
For the foregoing reasons, lT |S ORDERED that the Clerk of the Court SHALL

SEND P|aintiff the approved form application to proceed in forma pauperis by a prisoner,
as well as the document entitled information and instructions for filing an in forma pauperis
application.

lT lS FURTHER ORDERED that within thirty (30) days from the date of this order,
P|aintiff shall either: (1) file a fully complete application to proceed in forma pauperis, on
the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee).

lT lS FURTHER ORDERED that if P|aintiff does not timely comply with this order,
dismissal of this action may resu|t.

lT lS FURTHER ORDERED that the Clerk of the Court shall retain the complaint
(ECF No. 1-1), but shall not me it at this time.

DATED Ti-iis§ ’“day of iviarch 2019.

 
 

 

 

